DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-16 are objected to because of the following informalities:  each claim should begin with "The aircraft" instead of "Aircraft" for proper antecedent basis.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for claim 9 from which it depends and which claims the smallest angle of the isosceles triangle is less than 45 degrees, does not reasonably provide enablement for the smallest angle being greater than 50 degrees, while the smallest angle is previously claimed as being less than 45 degrees.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The smallest angle of the isosceles triangle cannot be both less than 45 degrees and greater than 50 degrees at the same time. For purposes of this office action, claim 10 will be treated as reading “largest angle is greater than 50 degrees”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rotary shaft" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “means for tilting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not elaborate on the structure of the means for tilting or refer to them as anything more specific than they are referred to in the claims Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-16 are rejected as being dependent on a rejected claim.
Claim 2 recites the limitation "the escribed triangle" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-5, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bottoni (WO 2015019255) in view of Regev (US 20170240274).

Regarding claim 1, Bottoni teaches aircraft comprising a fuselage (#21) and a rhombohedral wing structure (#30) comprising front wings (#31) mounted on a front wing-root support (fuselage #21, Fig. 1) and rear wings (#32) mounted on a rear wing-root support (Upper #23, Fig. 2), characterized in that:
 - at least two wings (#31 or #31) support an engine (#42) provided with a propeller (#41); 
- the rear end of the fuselage supports an engine (#60) provided with a propeller (Fig. 1); and 
- the aircraft comprises means for tilting said engines (#40), the rotary shaft of each of the propellers (#40a) being switched between (page 8, lines 8-19) an orientation parallel to the main axis of the fuselage (#1a) and an orientation perpendicular to the main axis of the fuselage and to an axis extending through the ends of the front wings (#50a).
	Bottoni does not appear to teach the rear propeller with a means for tilting. Regev teaches a tilting rear propeller (#600). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bottoni with the tilting rear propeller of Regev. Doing so would provide additional lift in the vertical takeoff and landing orientation. 

Regarding claim 2, Bottoni teaches aircraft according to claim 1. Bottoni appears to be silent to the location of the center of gravity, but it appears to be in the claimed location in the triangle formed by the two front propellers and the rear propeller.  It is known for the center of gravity to be located between the lifting devices, as taught by Regev ([0142]). It would have been obvious to one of ordinary 

Regarding claim 3, Bottoni, as modified, teaches aircraft according to claim 1. Regev further teaches wherein the propeller at the rear end of the fuselage is positioned below the main axis of the fuselage when this propeller's shaft is in an orientation perpendicular to the main axis of the fuselage (Fig. 6b; [0047] teaches the aft propeller mounted along the longitudinal axis, figures show it clearly tilting downward, therefore lower than the longitudinal axis of the fuselage).

Regarding claim 4, Bottoni, as modified, teaches aircraft according to claim 3. Regev further teaches wherein a concavity of the fuselage at the rear end of the fuselage (airframe #2 into #12, concavity shown in Fig. 2a) constitutes a housing forming a protective cowling for the rear propeller (#600), the blades of the rear propeller traversing this concavity when the rotary shaft of the propellers is parallel to the main axis of the fuselage (Fig. 2a traverses plane of concavity).

Regarding claim 5, Bottoni teaches aircraft according to claim 3, wherein the centers of the front propellers (#40a) are, when the rotary shaft of the front propellers is parallel to the main axis of the fuselage (Fig. 8), positioned lower, relative to the fuselage of the aircraft, than the center of the rear propeller (Fig. 2, when the front most propellers rotary shafts are parallel to the main axis #1a, it is below the center of the rear propeller #60). 
Bottoni does not teach the rear propeller with the rotary shaft perpendicular to the main axis of the fuselage. Regev teaches when the rotary shaft of the propellers is perpendicular to the main axis of the fuselage (Fig. 6b), the centers of the front propellers are positioned higher than the center of the rear propeller (forward propellers tilt up while aft tilts down). It would have been obvious to one of 

Regarding claim 8, Bottoni teaches aircraft according to claim 1, wherein the engines of the wings are mounted on the neutral torsional axis of the front wings. Although Bottoni does not specifically disclose the engines mounted on the neutral torsional axis, one of ordinary skill in the art would know that this is advantageous to prevent increasing aero elastic torsion loads on the wing and would avoid aggravating the warping of the wings due to added load of the engines, making them more stable. 

Regarding claim 9, Bottoni teaches aircraft according to claim 1, wherein the engines are at the apexes of an isosceles triangle (two front engines symmetrically positioned, rear engine is central) whose smallest angle is less than 45 degrees. Although the angle of the created triangle is not specifically disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date to place the forward engines closer together reducing torsional bending moment on wing, thus making the smallest angle less than 45 degrees. 

Regarding claim 10, Bottoni teaches aircraft according to claim 9, wherein the largest angle of the triangle formed by the engines is more than 50 degrees (if the smallest angle is less than 45 degrees the largest two would be greater than 50: (180-45)/2= 62.5 degrees).



Regarding claim 13, Bottoni teaches aircraft according to claim 1, wherein the wing-root supports are positioned respectively below and above the fuselage (Figure 3, front wing roots are positioned below the aft portion of the fuselage).

Regarding claim 14, Bottoni teaches aircraft according to claim 1, wherein a vertical surface (#33) for closing wing ends is positioned at each junction of the front and rear wing ends (Fig. 1).

Regarding claim 16, Bottoni teaches aircraft according to claim 1, wherein the fuselage has no vertical tail. Similar to application, there is no vertical tail extends above rear wing (see Fig. 2), as the lower #23 is a fin and not a tail. 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bottoni (WO 2015019255) in view of Regev (US 20170240274) as applied to claims 1 and 3 above, and further in view of Wolkovitch (US 5046684).

Regarding claim 6, Bottoni teaches aircraft according to claim 3, and when the rotary shaft of the propellers is parallel to the main axis of the fuselage (Fig. 8), the centers of the front propellers are positioned below the main axis of the fuselage (see Fig. 2). Bottoni does not teach the propellers above the main axis of the fuselage when the rotary shafts are perpendicular to the pain axis of the fuselage. Wolkovitch teaches wherein, when the rotary shaft (#15) of the propellers is perpendicular to the main 

Regarding claim 12, Bottoni teaches aircraft according to claim 1. Bottoni does not teach the propellers positioned upstream of the wings. Wolkovitch teaches wherein the propellers (#19) of the engines borne by the wings are positioned upstream from the front wings (see Fig. 2), in the direction of flight of the aircraft. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bottoni with the relative propeller location of Wolkovitch. Doing so would allow the wing to maintain an unimpeded and consistent airfoil structure while still reducing the effects of downwash on the wings in the hovering configuration (Wolkovitch: column 8, lines 52-56).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bottoni (WO 2015019255) in view of Regev (US 20170240274) as applied to claim 1 above, and further in view of Belik (US 9365088).

Regarding claim 7, Bottoni teaches 	aircraft according to claim 1. Bottoni does not appear to teach a landing skid. Belik teaches wherein the front wing-root support (fuselage, as taught by Bottoni, fuselage here is #100) forms a landing skid (#180/#190). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bottoni with the landing skid of Belik, as a landing skid is an alternative to other types of landing and would be interchangeable . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bottoni (WO 2015019255) in view of Regev (US 20170240274) as applied to claim 14 above, and further in view of Kirsch (US 4685641).

Regarding claim 15, Bottoni teaches aircraft according to claim 14. Bottoni does not teach landing skids. Kirsch teaches wherein landing skids (#33) are formed from vertical extensions (#37) to the base of the vertical surfaces (#7) for closing wing ends. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bottoni with the landing skids of Kirsch. Doing so would reduce maintenance by having fewer moving parts through the exclusion of typical wheel mechanisms of landing gear.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miranda (US 3834654) teaches a vertical connection between wings in a rhombohedral arrangement. 
Garreau (US 9499266) and Rudraswamy (US 10988245) teach rhombohedral wing arrangements and rotating propellers on wings. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.D./
Examiner, Art Unit 3647                                                                                                                                                                                         
/Richard R. Green/Primary Examiner, Art Unit 3647